DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 9, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tong et al. (US 2020/0059093).
The applied reference has a common assignee and a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Tong et al. discloses a load transfer method in thunder and lightning weather, comprising: 
detecting lightning and predicting a position and time of a lightning strike to obtain a lightning prediction result (early-warning levels as disclosed in sections 0044-0047); 
determining a transmission line (see section 0073, see also sections 0046-0047) possibly struck by lightning in a power grid according to the lightning prediction result; 
determining a load transfer scheme (as disclosed in section 0058); and 
before the lightning occurs, transferring at least part of loads (as disclosed in section 0073, see also sections 0065-0068) on the transmission line possibly struck by the lightning according to the load transfer scheme. 
Regarding claim 2, Tong et al. discloses transferring the at least part of the loads (as disclosed in section 0073) on the transmission line possibly struck by the lightning comprises: transferring the at least part of the loads on the transmission line possibly struck by the lightning to at least one of the following: a standby transmission line, a distributed micro-grid (as disclosed in section 0056) or a power storage device.
Regarding claim 3, Tong et al. discloses transferring the at least part of the loads on the transmission line possibly struck by the lightning to the standby transmission line (by transferring (switching) the load to adjacent distribution lines as disclosed in section 0056), further comprising: in response to the lightning, transferring the remaining part of the loads on the transmission line to at least one of the following: the distributed micro-grid (as disclosed in section 0056) or the power storage device.
Regarding claim 4, Tong et al. discloses after the lightning occurs, recovering the transferred loads to a state before the transferring in a case where the transmission line possibly struck by the lightning operates normally (by switching back to the original economical operation as disclosed in section 0073).
Regarding claim 9, Tong et al. discloses determining an adjacent line of the transmission line possibly struck by the lightning in the power grid according to the lightning prediction result (adjacent distribution lines as disclosed in sections 0056-0058); and wherein transferring the at least part of the loads on the transmission line possibly struck by the lightning comprises: transferring the at least part of the loads on the transmission line possibly struck by the lightning to the adjacent line (by increasing power flows on the power transmission path in a safe (adjacent) area as disclosed in sections 0056-0058).
Regarding claim 12, Tong et al. discloses after the lightning occurs, determining whether the transmission line possibly struck by the lightning trips out, and recovering the transferred loads to a state before the transferring in a case where the transmission line possibly struck by the lightning does not trip out (see section 0073, wherein in response to the lightening threat being removed (no trip), the operation mode is switched back to the original economical operational mode functioning prior to the transferring of the load).
Regarding claim 13, Tong et al. discloses a load transfer system in thunder and lightning weather, comprising: 
a lightning detection module (real-time lightning tracking unit as disclosed in section 0064), which is configured to detect lightning; 
a lightning prediction module (real-time lightning tracking unit as disclosed in section 0064, see also sections 0044-0047), which is connected to the lightning detection module and configured to predict a position and time of a lightning strike to obtain a lightning prediction result (early-warning levels as disclosed in sections 0044-0047); 
a control and decision system (data processing center and operation mode control module as disclosed in sections 0065-0066), which is connected to the lightning prediction module and configured to determine a transmission line possibly struck by lightning in a power grid according to the lightning prediction result (using the geographic distribution information of the electrical grid) and determine a load transfer scheme (as disclosed in section 0066); and 
 an executive system (power flow optimization an adjustment module as disclosed in section 0067), which is connected to the control and decision system and configured to before the lightning occurs, execute the load transfer scheme (by adjusting power flows of the electrical grid as disclosed in section 0067) to transfer at least part of loads on the transmission line possibly struck by the lightning. 
Regarding claim 14, Tong et al. discloses the control and decision system is further configured to send out a control signal corresponding to the load transfer scheme (see section 0058, wherein the UPFC controls (through signals) the implementation of the load transfer scheme); the executive system comprises an executive module, wherein the executive module is connected to the control and decision system and the power grid and the executive module is configured to execute the load transfer scheme according to the control signal (as disclosed in section 0056), to transfer the at least part of the loads on the transmission line possibly struck by the lightning to at least one of the following: a standby transmission line, a distributed micro-grid (as disclosed in section 0056) or a power storage device.
Regarding claim 15, Tong et al. discloses a geographic information system (geographic information system as disclosed in section 0065), which is connected to the control and decision system and configured to provide the control and decision system with geographic information required in determining the transmission line possibly struck by the lightning in the power grid.
Regarding claim 17, Tong et al. discloses wherein the control and decision system is further configured to determine an adjacent line (adjacent distribution lines as disclosed in sections 0056-0058) of the transmission line possibly struck by the lightning in the power grid according to the lighting prediction result; and wherein the executive system is further configured to transfer the at least part of the loads on the transmission line possibly struck by the lightning to the adjacent line (by increasing power flows on the power transmission path in a safe (adjacent) area as disclosed in sections 0056-0058).
Regarding claim 19, Tong et al. discloses a geographic information system (geographic information system as disclosed in section 0065), which is connected to the control and decision system and configured to provide the control and decision system with geographic information required in determining the transmission line possibly struck by the lightning in the power grid and the adjacent line.
Regarding claim 20, Tong et al. discloses a power grid information system, which is connected to the control and decision system and configured to provide the control and decision system with power grid information and update power grid information under control of the control and decision system (as disclosed in section 0065, see also sections 0070-0071).




Allowable Subject Matter

4.	Claims 5-8, 10, 11, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 25, 2022